Citation Nr: 0839509	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-13 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
spinal injury, chronic back strain.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served from May 1953 to October 1982, which 
includes approximately 22 years of active service and 7 
years, 5 months inactive service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for ischemic heart disease 
and determined that new and material evidence had not been 
submitted to reopen a claim for service connection for spine 
injury, chronic back strain.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2008, a hearing was held before the undersigned 
sitting at the RO.  In October 2008, the Board sent the 
veteran a letter indicating that it was unable to record and 
produce a written transcript of his May 2008 travel board 
hearing.  The veteran was advised that, although the Board 
could make a decision on the record, he could testify at 
another hearing if he wished.  See 38 C.F.R. § 20.717 (2008).  
The veteran was requested to respond within 30 days as to 
whether he wanted another hearing.  

In November 2008, the veteran's representative submitted a 
Motion to Remand indicating that the veteran desired to have 
another travel board hearing.  Thus, this case must be 
remanded in order to provide the veteran an opportunity to 
attend the requested hearing at the RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Schedule the veteran for a travel board 
hearing at the RO.  Provide him and his 
representative reasonable advance 
notice of the date, time, and location 
of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


